Citation Nr: 0308620	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  01-10 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from November 1972 to 
August 1976.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied benefits sought in November 2000, 
and the veteran appealed its decision.  The Board of 
Veterans' Appeals (Board) determined that the veteran's claim 
should be reopened based on new and material evidence in a 
January 2003 decision.  


FINDING OF FACT

The record reflects that the veteran failed to report for a 
VA examination which was scheduled in April 2003.  There is 
no evidence of record of "good cause" which would excuse his 
failure to report for this examination.


CONCLUSION OF LAW

Entitlement to service connection for lumbar disability is 
denied due to the veteran's failure to report, without good 
cause, for a current VA compensation examination.  38 C.F.R. 
§ 3.655(b) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not expressly consider the provisions of the VCAA, 
VA's development and adjudication of the claim was consistent 
with them and the amendments to 38 C.F.R. §§ 3.103, 3.159, 
and 3.326 (2002), and VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159.  The record shows that 
VA has met its duties.  The veteran was notified of evidence 
and information needed to substantiate and complete his claim 
and who had what duties in VA's letters to him, the rating 
decision, the statement of the case, the supplemental 
statement of the case, and the letters from VA to him in 
April 2002.

The Board concludes that the discussions in the rating 
decision, statements of the case, and other correspondence 
with the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The critical Quartuccio information in 
this case consisted of informing the veteran that he had to 
report for an examination and that there were consequences if 
he failed to report.

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2002).  All available service medical records were requested 
and forwarded to the RO previously.  VA examination reports 
and medical records have been obtained, and private medical 
records are of record.  Reasonable attempts were made to 
obtain identified relevant evidence.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 3.326, and the duty 
to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Analysis

In January 2003, the Board held that new and material 
evidence had been received and reopened a claim for service 
connection for a low back disability.  Also, the Board 
advised the veteran at that time that the matter of 
entitlement to service connection for lumbar disability would 
be deferred pending Board development.

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992) (sustaining Board's 
denial of claim pursuant to 38 C.F.R. § 3.655).

Where entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, an original compensation claim shall be 
considered on the basis of the evidence of record.  When an 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for an increased rating, 
the claim shall be denied. 38 C.F.R. § 3.655(b).

In April 2003, the Board sent the veteran a letter indicating 
that it had requested the Dallas Texas VA Medical Center to 
schedule him for an examination concerning his claim for 
service connection for a low back disability.  The Board 
advised the veteran that it was important that he report for 
the examination, and that if he wanted to request to have his 
VA examination rescheduled, he should advise the VA Medical 
Center of this as soon as possible after receiving notice of 
the examination date, explaining why he was unable to appear 
at the scheduled time.  He was advised that if he failed to 
report for his examination, his claim might be denied.  He 
was provided with the provisions of 38 C.F.R. § 3.655.  On 
April 4, 2003, the VA Medical Center sent the veteran a 
letter indicating that he had been scheduled for a VA 
examination on April 11, 2003 and it gave him a phone number 
to call if he was unable to keep the appointment.  An April 
14, 2003 memorandum from the VA Medical Center indicates that 
the veteran did not show for the scheduled VA examination, 
and that he did not answer his phone either, so there was no 
way to contact him.  

Since the veteran did not report for the VA examination which 
was scheduled, and since the veteran's claim for service 
connection for lumbar disability is not "an original 
compensation claim", but rather falls within the ambit of 
"any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for an increased 
rating", the claim is accordingly denied pursuant to 38 
C.F.R. § 3.655(b).  Entitlement to service connection for 
lumbar disability can not be established without a current VA 
examination.  Therefore, the claim must be denied.

"If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Dusek 
v. Derwinski, 2 Vet. App. 522 (quoting Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991)).


ORDER

Service connection for lumbar disability is denied.






	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

